Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 1 of 22 PageID #: 1289



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
GEORGE COLESON,
                                              NOT FOR PUBLICATION
        Plaintiff,
                                              MEMORANDUM AND ORDER
           v.
                                              18-cv-02862(KAM)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:
           Pursuant to 42 U.S.C. § 405(g), George Coleson

(“plaintiff”) appeals the final decision of the Commissioner of

Social Security (“defendant” or “Commissioner”), which found

that plaintiff was not eligible for disability insurance

benefits under Title II of the Social Security Act (the “Act”)

on the basis that plaintiff is not disabled within the meaning

of the Act.     Plaintiff alleges that he is disabled under the Act

and is thus entitled to receive the aforementioned benefits.

           Presently before the court is plaintiff’s motion for

judgment on the pleadings (ECF No. 17), and defendant’s cross-

motion for judgment on the pleadings (ECF No. 19).           For the

reasons stated below, defendant’s motion is DENIED, plaintiff’s

motion is GRANTED, and the case is remanded for further

proceedings consistent with this Memorandum and Order.




                                     1
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 2 of 22 PageID #: 1290



                                BACKGROUND

I.    Procedural History

           On February 20, 2014, plaintiff filed an application

for disability insurance benefits.        (ECF No. 1, Complaint

(“Compl.”) 1.)     Plaintiff alleges disability due to major

depression, left knee injuries, tendonitis, PTSD, and flat feet.

(ECF No. 23, Administrative Transcript (“Tr.”) 147.)           His

alleged disability onset date was April 1, 2011.           (Id. 113.)

           On June 6, 2014, the Social Security Administration

(“SSA”) denied the plaintiff’s application on the basis that he

is not disabled.     (Tr. 68-71.)    On August 5, 2014, plaintiff

requested a hearing before an Administrative Law Judge (“ALJ”).

(Id. 72-73.)     On August 2, 2016, the plaintiff appeared pro se

at a hearing before ALJ David Tobias.         (Id. 28-55.)    By decision

dated January 13, 2017, the ALJ determined that plaintiff was

not disabled within the meaning of the Act and was thus not

entitled to benefits.      (Id. 11-27.)

           On March 4, 2017, plaintiff appealed the ALJ’s decision

to the Appeals Council.      (Tr. 110-12.)     On November 21, 2017,

the Appeals Council denied plaintiff’s request for review,

rendering the ALJ’s decision final.        (Id. 5-10.)     On May 14,

2018, plaintiff filed the instant action in federal court. (See

generally Compl.)




                                     2
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 3 of 22 PageID #: 1291



II.    Hearing and Decision

         On May 10, 2019, the parties in this matter submitted

Joint Stipulated Facts (ECF No. 22), which the court

incorporates by reference.       The court will additionally address

those facts relevant to our decision.

           On June 22, 2015, Citizens Disability, LLC (“Citizens

Disability”), a Social Security Disability advocacy group,

entered an appearance on behalf of plaintiff.          (Tr. 84.)    On

June 9, 2016, approximately two months before the hearing,

Citizens Disability withdrew as plaintiff’s counsel.           (Id. 97.)

At the hearing, ALJ Tobias advised plaintiff that he would

adjourn the case in order for him to obtain a new

representative, but he insisted on proceeding unrepresented.

(Id. 30-31.)    The ALJ reviewed the list of exhibits with

plaintiff as the hearing commenced, but did not advise plaintiff

that additional evidence was necessary at that time.           (Id. 32-

33.)

           At the close of the hearing, the ALJ discussed with

plaintiff the need for updated medical records from the

Department of Veteran’s Affairs (“VA”):

           ALJ: Okay. I don’t make a decision right here at the
           hearing. I have to make a decision in writing in
           these cases. But before I make a decision in your
           case, I am going to have my office request updated
           records from the VA because it looks likes there’s
           probably quite a bit that I don’t have. The records
           leave off in like mid-2014, so it’s really about 2


                                     3
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 4 of 22 PageID #: 1292



            years of records we need. I know you handed up some
            stuff today, but I think there’s still a lot more than
            that.

            Plaintiff:    Okay.

            ALJ: So we are going to request that and it will take
            some time to get those records. Once I have
            everything, than I’ll try to issue a decision as soon
            as possible. I just want to ask you, when you came
            into the office today, at the front window they
            usually ask that you sign a form, a medical
            authorization form. You signed it?

            Plaintiff:    Yes.

            ALJ: Okay.     Because we need that to obtain the
            records.

            Plaintiff:    Okay.

            ALJ: All right. There being nothing further, then
            we’ll close the hearing at this time.

(Tr. 54-55.)    On October 28, 2016, the ALJ sent a proffer of

evidence to plaintiff, advising that he had obtained additional

evidence identified as 14E to 16E, as well as 5F to 7F.1              (Id.

209-10.)    There is otherwise no indication in the record that

the ALJ requested or obtained any medical source statement from

the treating sources either at the time he requested the VA and

other records, or at any time thereafter.          (See generally Tr.)

                              LEGAL STANDARD

            Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking


1
      The additional evidence consisted of a Request for Vocational




                                      4
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 5 of 22 PageID #: 1293



judicial review of the Commissioner’s denial of their benefits

“within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of

Social Security may allow.”       42 U.S.C. §§ 405(g), 1383(c)(3).        A

district court, reviewing the final determination of the

Commissioner, must determine whether the correct legal standards

were applied and whether substantial evidence supports the

decision.    See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner’s

decision only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.

Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

“Substantial evidence is more than a mere scintilla,” and must

be relevant evidence that a “reasonable mind might accept as

adequate to support a conclusion.”        Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (citing Richardson v. Perales, 420

U.S. 389, 401 (1971)) (internal quotation marks omitted).            If

there is substantial evidence in the record to support the

Commissioner’s factual findings, those findings must be upheld.

42 U.S.C. § 405(g).     Inquiry into legal error “requires the

court to ask whether ‘the claimant has had a full hearing under

the [Commissioner’s] regulations and in accordance with the

beneficent purposes of the [Social Security] Act.’”           Moran v.


                                     5
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 6 of 22 PageID #: 1294



Astrue, 569 F.3d 108, 112 (2d Cir. 2009).         The reviewing court

does not have the authority to conduct a de novo review, and may

not substitute its own judgment for that of the ALJ, even when

it might have justifiably reached a different result.            Cage v.

Comm'r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012).

           To receive disability benefits, claimants must be

“disabled” within the meaning of the Act.         See 42 U.S.C. §§

423(a), (d).    A claimant is disabled under the Act when he is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d

126, 131–32 (2d Cir. 2000).       The impairment must be of “such

severity” that the claimant is unable to do his previous work or

engage in any other kind of substantial gainful work.            42 U.S.C.

§ 423(d)(2)(A).     “The Commissioner must consider the following

in determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).


                                     6
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 7 of 22 PageID #: 1295



           Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used

to determine whether the claimant’s condition meets the Act’s

definition of disability.       See 20 C.F.R. § 404.1520.      This

process is essentially as follows:

           [I]f the Commissioner determines (1) that the claimant
           is not working, (2) that he has a ‘severe impairment,’
           (3) that the impairment is not one [listed in Appendix
           1 of the regulations] that conclusively requires a
           determination of disability, and (4) that the claimant
           is not capable of continuing in his prior type of
           work, the Commissioner must find him disabled if (5)
           there is not another type of work the claimant can do.

Burgess, 537 F.3d at 120 (internal quotation marks and citation

omitted); see also 20 C.F.R. § 404.152(a)(4).          At any of the

previously mentioned steps, if the answer is “no,” then the

analysis stops and the ALJ must find that claimant is not

disabled under the Act.

           During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment . .

. would be of sufficient severity to establish eligibility for

Social Security benefits.”       20 C.F.R. § 404.1523.      Further, if

the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process.       20 C.F.R. § 416.945(a)(2).       In steps

one through four of the sequential five-step framework, the




                                     7
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 8 of 22 PageID #: 1296



claimant bears the “general burden of proving . . . disability.”

Burgess, 537 F.3d at 128.       At step five, the burden shifts from

the claimant to the Commissioner, requiring that the

Commissioner show that, in light of the claimant’s RFC, age,

education, and work experience, the claimant is “able to engage

in gainful employment within the national economy.”           Sobolewski

v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

            Lastly, federal regulations explicitly authorize a

court, when reviewing decisions of the SSA, to order further

proceedings when appropriate.       “The court shall have power to

enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”      42 U.S.C. § 405(g).      Remand is

warranted where “there are gaps in the administrative record or

the ALJ has applied an improper legal standard.”           Rosa v.

Callahan, 168 F.3d 72, 82-83 (2d Cir. 1999) (quoting Pratts v.

Chater, 94 F.3d 34, 39 (2d Cir. 1996) (internal quotation marks

omitted).    Remand is particularly appropriate where further

findings or explanation will clarify the rationale for the ALJ’s

decision.    Pratts, 94 F.3d at 39.      However, if the record before

the court provides “persuasive proof of disability and a remand

for further evidentiary proceedings would serve no purpose,” the

court may reverse and remand solely for the calculation and


                                     8
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 9 of 22 PageID #: 1297



payment of benefits.      See, e.g., Parker v. Harris, 626 F.2d 225,

235 (2d Cir. 1980); Kane v. Astrue, 942 F. Supp. 2d 301, 314

(E.D.N.Y. 2013).

                                DISCUSSION

I.    The ALJ’s Disability Determination

            Using the five-step sequential process to determine

whether a claimant is disabled as mandated by 20 C.F.R. §

416.971, the ALJ determined at step one that plaintiff had

engaged in substantial gainful activity since the alleged 2011

onset date, during the period of September 2014 through June

2015, but that there had been a continuous period of at least

twelve months in which he did not engage in substantial gainful

activity.    (Tr. 16.)

            At step two, the ALJ found that the plaintiff suffered

from the severe impairments of major depressive disorder, post-

traumatic stress disorder (PTSD), personality disorder, alcohol

dependence, and cannabis dependence.         (Id. 16.)   The ALJ found

that plaintiff suffered from the non-severe conditions of past

bunionectomy, flatfeet, hammertoes, 2nd- and 3rd-digit

arthrodesis, foot callous, and left knee patellofemoral

syndrome.    (Id. 16-17.)

            At step three, the ALJ determined that from the

alleged onset in 2011, through the date of the decision,

plaintiff did not have an impairment or combination of


                                     9
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 10 of 22 PageID #: 1298



impairments that met or medically equaled one of the listed

impairments in Appendix 1 of the regulations, 20 C.F.R. §

404.1520, Appendix 1 (20 C.F.R. §§ 416.920(d) and 416.926),

although the ALJ considered Listings 12.04, 12.06, 12.08 and

12.09.     (Tr. 17-18.)   The ALJ found that plaintiff would be

capable of performing “a full range of work at all exertional

levels but with the following nonexertional limitations: the

claimant is limited to work that does not involve more than

occasional, superficial interaction with coworkers or the

public; and, he is limited to work that does not require the

ability to carry out complex tasks or instructions.”            (Id. 18.)

            At step four, the ALJ concluded that plaintiff was

unable to perform his past relevant work as a security guard, a

dining room attendant, or an infantry weapons crew member, based

on the vocational expert’s report that a person with plaintiff’s

residual functional capacity could not return to his past work

as performed or as generally performed in the national economy.

(Tr. 21-22.)     At step five, the ALJ found that plaintiff was

capable of performing work that was available in the national

economy from April 1, 2011, through the date of the decision, as

a garment bagger, a price marker, or a hand packager.            (Id. 22-

23.)     Thus, the ALJ concluded that plaintiff was not disabled

within the meaning of the Act.        (Id. 23.)




                                     10
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 11 of 22 PageID #: 1299



            The ALJ’s decision gave “great weight” to the opinion

of Dr. Johanina McCormick, Ph. D., the consultative examiner,

without any exception noted.        (Tr. 21.)    Dr. McCormick’s mental

status examination of plaintiff revealed a poor manner of

relating, poor social presentation, getting sidetracked

answering questions, poor grooming, a depressed affect, a

dysthymic mood, mildly impaired attention and concentration,

moderately impaired memory, fair insight, and fair judgment.

(Id. 304-305).     Dr. McCormick diagnosed unspecified depressive

disorder, provisional, and PTSD, provisional.           (Id. 306.)    Dr.

McCormick further opined that plaintiff was markedly limited in

his ability to deal with stress and moderately to markedly

limited in his ability to maintain a regular schedule and

perform complex tasks independently with needed supervision;

moderately limited in his ability to relate to others.            (Id.

305.)   Despite assigning great weight to Dr. McCormick’s

assessment, the ALJ’s mental Residual Functional Capacity

(“RFC”) finding that plaintiff was limited to work that does not

require more than occasional, superficial interactions with co-

workers or the public, and limited to work that does not require

the ability to carry out complex tasks or instructions, did not

account for the restrictions noted by Dr. McCormick.            (See id.

21.)




                                     11
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 12 of 22 PageID #: 1300



            Additionally, the ALJ gave “little weight” to the

opinion of podiatrist Dr. Michal Kauf-Stern, DPM, “that the

claimant could not bear weight on his left foot for extended

periods of time, thereby making physical employment not possible

that this time.”     (Id.)    There was no additional explanation

given.    Finally, the ALJ gave “little weight” to the VA’s

determination that plaintiff has been disabled since 2008 and

has a 80% disability because the VA uses different legal

standards for determining disability than the SSA.           (Id.)

Again, no further explanation was provided in the ALJ’s

decision.

II.   The ALJ Failed to Develop the Record

            Plaintiff asserts the ALJ failed to develop the

record.     The court agrees.     The ALJ erred by failing to request

a medical source statement from the treating psychiatrist at the

VA Medical Center (“VAMC”).        “The ALJ has an obligation to

develop the record in light of the non-adversarial nature of the

benefits proceedings, regardless of whether the claimant is

represented by counsel.”        Shaw, 221 F.3d at 131.     Thus, “an ALJ

cannot reject a treating physician’s diagnosis without first

attempting to fill any clear gaps in the administrative record.”

Burgess, 537 F.3d at 129 (quoting Rosa, 168 F.3d at 79).

“[W]here . . . an ALJ concludes that the opinions or reports

rendered by a claimant’s treating physicians lack objective


                                     12
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 13 of 22 PageID #: 1301



clinical findings, she may not reject the opinion as unsupported

by objective medical evidence without taking affirmative steps

to develop the record in this regard.”         Rivas v. Barnhart, No.

01-cv-3672(RWS), 2005 WL 183139, at *23 (S.D.N.Y. Jan. 27,

2005).    An ALJ’s duty to develop the record is heightened with

respect to a pro se claimant.        See Lamay v. Comm'r of Soc. Sec.,

562 F.3d 503, 509 (2d Cir. 2009).         “The Commissioner of Social

Security is not obligated to provide a claimant with counsel,

but where a claimant proceeds pro se, the ALJ has a duty ‘to

scrupulously and conscientiously probe into, inquire of, and

explore for all the relevant facts.’”         Hankerson v. Harris, 636

F.2d 893, 895 (2d Cir. 1980) (internal quotation marks omitted);

accord Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)

(describing an ALJ's “heightened duty”).

            The record makes clear that the ALJ should have

requested additional information from the specialist treating

plaintiff.    Plaintiff received extensive treatment at the VAMC

from 2001 through 2016, including numerous psychiatric

hospitalizations for depression and other psychiatric disorders,

therapy for his conditions, and drug prescriptions.            (Tr. 233-

40, 254-55, 258-60, 263-64, 317, 319-331, 339-40, 344-45, 357-

58, 361-66, 371-72, 376-81, 398-99, 415-17, 594-55, 642, 645,

675-77, 710, 713-14, 732-34, 860-61, 899, 918, 937.)            The ALJ

questioned plaintiff’s credibility because there was no medical


                                     13
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 14 of 22 PageID #: 1302



opinion from a treating source (see id. 20 (“[T]he record does

not contain any opinions from treating or examining physicians

indicating that the claimant is currently disabled.”)), but

never advised plaintiff of the need for a physician’s opinion at

the time of the hearing.       (Id. 32, 54-55.)     Despite finding that

plaintiff suffered from the severe impairments of major

depressive disorder, PTSD, and personality disorder, he did not

take steps to obtain a medical source statement on behalf of the

pro se party, and then proceeded to make a negative inference

that there was no such statement in the file.           (Id. 20.)

            Even if the ALJ had not made a finding against

plaintiff’s credibility, it was error that the ALJ did not

request a medical source statement from the treating specialist,

given the plaintiff’s pro se status.         An ALJ must “request

medical source statements from a [claimant]’s treating sources .

. . regardless of whether [the] medical record otherwise appears

complete.”    Williams v. Colvin, No. 14-CV-1403 (NGG), 2016 WL

4257547, at *6 (E.D.N.Y. Aug. 11, 2016) (quoting Pettaway v.

Colvin, No. 12-CV-2914 (NGG), 2014 WL 2526617, at *5 (E.D.N.Y.

June 4, 2014)(citation and internal quotation marks omitted)).

Here, the record did not appear complete, and the ALJ stated as

much at the close of the hearing.         (Tr. 54 (“The records leave

off in like mid-2014, so it’s really about two years of records

that we need.     I know you handed up some stuff today, but I


                                     14
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 15 of 22 PageID #: 1303



 think there’s still a lot more than that.”).)           The ALJ erred by

 not requesting a medical source statement, and compounded that

 error by de facto penalizing plaintiff for the lack of a

 treating source opinion, thus implying that the duty to obtain

 such records and opinion rested with the pro se plaintiff, and

 not with the ALJ.

III.   The ALJ Violated the Treating Physician Rule

             Plaintiff argues that the ALJ erred in assigning

 little weight to the opinion of the treating podiatrist, Dr.

 Kauf-Stern.    The court finds that the ALJ’s disregard of an

 acceptable medical source opinion without explanation violated

 the “treating physician rule,” and was thus error.2

             Under SSA regulations, every medical opinion in the

 administrative record must be evaluated, “[r]egardless of its

 source,” when determining whether a claimant is disabled.             20

 C.F.R. §§ 404.1527(c), 416.927(c).         The ALJ must evaluate each

 source, considering factors such as a source’s relationship with

 the claimant, the supportability of the opinion, the consistency

 of the opinion with the record as a whole, the specialization of
 2
       The Commissioner has revised the SSA’s rules to eliminate the treating
 physician rule, and ALJs are now to weigh all medical evaluations, regardless
 of their sources, based on how well supported they are and their consistency
 with the remainder of the record. See 20 C.F.R. §§ 404.1520b; 416.920c.
 Claims filed before March 27, 2017, however, are still subject to the
 treating physician rule, see id. § 404.1527(c)(2), and the court accordingly
 applies the rule to this case, as plaintiff filed his claim on April 10,
 2011. See, e.g., Conetta v. Berryhill, 365 F. Supp. 3d 383, 395 n.5
 (S.D.N.Y. 2019).




                                      15
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 16 of 22 PageID #: 1304



the medical source, and any other relevant factors that tend to

support or contradict the medical opinion.          Id. § 404.1527(c).

The ALJ must finally determine how much weight to assign each

opinion based on these factors.        Id.

            The medical opinion of a treating physician or

psychologist will be given “controlling” weight if that opinion

is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] record.”           Id. §

416.927(c)(2); see also Burgess, 537 F.3d at 128 (citing Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003))

(describing this principle as the “treating physician” rule).             A

treating source is defined as a plaintiff’s “own physician,

psychologist, or other acceptable medical source” who has

provided plaintiff “with medical treatment or evaluation and who

has, or has had, an ongoing treatment relationship with [the

plaintiff].”     20 C.F.R. § 404.1502; see also Bailey v. Astrue,

815 F. Supp. 2d 590, 597 (E.D.N.Y. 2011).          Medically acceptable

clinical and laboratory diagnostic techniques include

consideration of a “patient’s report of complaints, or history,

[as] an essential diagnostic tool.”          Green–Younger, 335 F.3d at

107.

            When a treating physician’s opinion is not afforded

controlling weight, the ALJ must “comprehensively set forth


                                     16
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 17 of 22 PageID #: 1305



reasons for the weight assigned to a treating physician’s

opinion.”    Halloran, 362 F.3d at 33; see also Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999); 20 C.F.R. § 416.927(c)(2)

(requiring SSA to “always give ‘good reasons’ in [its] notice of

determination or decision for the weight [given to a] treating

source’s medical opinion”).       The regulations enumerate several

factors that may guide an ALJ’s determination of what weight to

give a treating source opinion: “(1) the length, frequency,

nature, and extent of the treating relationship, (2) the

supportability of the treating source opinion, (3) the

consistency of the opinion with the rest of the record, (4) the

specialization of the treating physician, and (5) any other

relevant factors.”      20 C.F.R. § 416.927(c)(2)-(6).       Failure “to

provide good reasons for not crediting the opinion of a

claimant’s treating physician is a ground for remand.”            Sanders

v. Comm'r of Soc. Sec., 506 F. App’x 74, 77 (2d Cir. 2012); see

also Halloran, 362 F.3d at 32–33.         These same factors may guide

an ALJ’s evaluation of the opinions of non-treating sources.

Canales v. Comm'r of Soc. Sec., 698 F. Supp. 2d 335, 344

(E.D.N.Y. 2010) (citing Social Security Ruling (“SSR”) 06–03P,

2006 WL 2329939, at *2 (Aug. 9, 2006)).

            Dr. Kauf-Stern was undoubtedly a licensed podiatrist.

Thus, he was an “acceptable medical source” to opine on

plaintiff’s ability to bear weight on his left foot.            The


                                     17
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 18 of 22 PageID #: 1306



regulations required the ALJ to either give controlling weight

to his opinion, or to explain why he did not give it controlling

weight.    The ALJ did neither.      Accordingly, the court finds the

ALJ failed to properly apply the treating physician rule or give

any reason for not doing so.

IV.   The ALJ Erred By Disregarding the Opinion of Dr. McCormick

            Although the ALJ gave great weight to the opinion of

Dr. McCormick, the ALJ’s decision neither adopted nor

acknowledged Dr. McCormick’s critical finding that plaintiff’s

ability to deal with stress was markedly impaired, as was his

ability to maintain a work schedule.         (See Tr. 305.)     Rather,

the ALJ’s mental RFC finding that plaintiff was limited to work

that does not require more than occasional, superficial

interactions with co-workers or the public, and limited to work

that does not require the ability to carry out complex tasks or

instructions, fails to account for the restrictions documented

by Dr. McCormick.      The ALJ’s failure to explain the discrepancy

between the RFC finding and Dr. McCormick’s opinion, on which he

purportedly relied, is reversible error.          See SSR 96-8p, 1996 WL

374184 (directing that when an RFC conflicts with a medical

source opinion, the ALJ “must explain why the opinion was not

adopted”); Sutherland v. Barnhart, 322 F. Supp. 2d 282, 289

(E.D.N.Y. 2004) (“It is not proper for the ALJ to simply pick

and choose from the transcript only such evidence that supports


                                     18
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 19 of 22 PageID #: 1307



his determination, without affording consideration to evidence

supporting the plaintiff’s claims”) (citing Cutler v.

Weinberger, 516 F.2d 1282, 1285 (2d Cir. 1975), and Lopez v.

Sec’y of Dept. of Health and Human Srvcs., 728 F.2d 148, 150-51

(2d Cir. 1984)); cf. Robinson v. Barnhart, 366 F.3d 1078, 1083

(10th Cir. 2004) (“The ALJ is not entitled to pick and choose

from a medical opinion, using only those parts that are

favorable to a finding of non-disability.”).          It was also legal

error for the ALJ to create a RFC which conflicts with portions

of the medical source statement to which he accorded great

weight without explaining the inconsistency.          See Peterson v.

Astrue, 2 F.Supp.3d 223, 234-35 (N.D.N.Y. 2012); Dioguardi v

Comm’r of Soc. Sec., 445 F. Supp. 2d 288, 297 (W.D.N.Y. 2006).

            Finally, defendant argues that the ALJ’s decision is

supported by substantial evidence. However, “[w]here there is a

reasonable basis for doubt whether the ALJ applied correct legal

principles, application of the substantial evidence standard to

uphold a finding of no disability creates an unacceptable risk

that a claimant will be deprived of the right to have her

disability determination made according to the correct legal

principles.”     Meadors v. Astrue, 370 F. App’x 179, 184 (2d Cir.

2010) (citation and internal quotation marks omitted).

Therefore, the defects in the ALJ’s reasoning do not remove the




                                     19
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 20 of 22 PageID #: 1308



need to inquire whether the ALJ’s decision is supported by

substantial evidence.

 V.   The ALJ Erred By Not Clarifying His Basis For Assigning
      “Little Weight” to the VA’s Disability Determination

            Plaintiff contends the ALJ erred by assigning “little

weight” to the VA’s disability determination based solely on

differing disability standards applied by the VA and SSA.

Although determinations “made by another agency regarding a

claimant’s disability is not binding on the [SSA],” outside

agency determinations are “entitled to some weight and should be

considered.”     Hankerson v. Harris, 636 F.2d 893, 897 (2d Cir.

1980) (citing 20 C.F.R. § 404.1504); see also Atwater v. Astrue,

512 F. App'x 67, 70 (2d Cir. 2013); Machia v. Astrue, 670 F.

Supp. 2d 326, 334 (D. Vt. 2009) (“In the Second Circuit, the

VA's determination of disability is generally entitled to ‘some

weight,’ though it is not dispositive on the issue of whether a

claimant is disabled for the purpose of Social Security

benefits.”).     The applicable SSA regulations also state that the

Commissioner “should explain the consideration given to [other

governmental agencies'] decisions[.]”         SSR 06–03p, 2006 WL

2329939, at *7; see also 20 C.F.R. § 404.1504.3           The ALJ failed


3
      On March 27, 2017, the SSA published revised regulations stating that
an ALJ need not take into account decisions made by other governmental
agencies, including VA disability decisions, regarding a Social Security
applicant’s disability. See Revisions to Rules Regarding the Evaluation of
Medical Evidence, 82 Fed. Reg. 5864 (Jan. 18, 2017), 2017 WL 168819, 20
C.F.R. § 404.1504 (2017). As the Commissioner concedes, however, the new


                                     20
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 21 of 22 PageID #: 1309



to explain what consideration he gave to the VA’s disability

determination when he assigned it little weight.             On remand, the

ALJ is respectfully directed to clarify whether he is giving the

VA’s disability assessment of plaintiff no weight, or some

weight, and to clarify his reasons for doing so.




regulations do not apply to the instant case.   (ECF No. 15, Def.’s Mem. 21.)




                                     21
Case 1:18-cv-02862-KAM Document 25 Filed 04/26/20 Page 22 of 22 PageID #: 1310



                                 CONCLUSION

            For the reasons stated above, plaintiff’s cross-motion

for judgment on the pleadings is GRANTED, and defendant’s motion

for judgment on the pleadings is DENIED.          The court remands this

action for further proceedings consistent with this Memorandum

and Order.     Specifically, the ALJ shall: (1) develop the record

by requesting a medical source statement from the treating

psychiatrist at the VAMC; (2) afford appropriate weight to the

opinion of plaintiff’s treating podiatrist, Dr. Kauf-Stern, as

mandated by the “treating physician rule;” (3) revise his

findings with respect to plaintiff’s mental RFC in light of Dr.

McCormick’s assessment that plaintiff’s ability to deal with

stress is markedly impaired, and that his ability to maintain a

work schedule is moderately to markedly impaired; (4) clarify

whether he is giving the VA’s disability assessment of plaintiff

no weight, or some weight, and to clarify his reasons for doing

so.     The clerk of court is respectfully directed to close this

case.



SO ORDERED.

Dated:      Brooklyn, New York
            April 26, 2020

                                              /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge



                                     22
